UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 98-4013
LARRY DARNELL BELCHER, a/k/a
"Truck",
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CR-97-70018)

Submitted: July 22, 1999

Decided: July 30, 1999

Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Rena G. Berry, Roanoke, Virginia, for Appellant. Robert Paul
Crouch, Jr., United States Attorney, Donald R. Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Larry Darnell Belcher appeals from his conviction and sentence for
possession with intent to distribute cocaine, and possession with
intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1)
(1994). Belcher was sentenced to life imprisonment on the cocaine
charge and to 235 months' imprisonment on the marijuana charge, to
run concurrently. He was further sentenced to ten years and four years
supervised release, respectively, also to run concurrently, and a spe-
cial assessment of $200.

Belcher first challenges the district court's denial of his motion to
suppress, claiming that the affidavit underlying the search warrant
failed to state facts sufficient to establish probable cause. We find that
the district court did not clearly err in denying Belcher's motion, see
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992), because
the record contained substantial evidence to support the magistrate's
decision to issue the warrant. See Massachusetts v. Upton, 466 U.S.
727, 728, 732-33 (1984).

Next, Belcher claims that the district court abused its discretion in
allowing into evidence Belcher's prior drug convictions, and the con-
victions of Belcher's brothers. We have reviewed the record and find
that the district court's decision to admit the disputed evidence was
not "arbitrary or irrational," and hence, not an abuse of its discretion.
See United States v. Haney, 914 F.2d 602, 607 (4th Cir. 1990).

Belcher also challenges the district court's determination of the
amount of drugs fairly attributable to him, specifically claiming that
he should have been held accountable only for the drugs found on his
person and not the drugs found in and around his house. Given the
evidence of the amount of drugs found in Belcher's home, the drugs
officers witnessed Belcher throwing from the porch on and around
which the majority of the drugs were located, and the existence of
electronic devices, scales, police lists, scanners, a large sum of
money, and marked "buy" money found in Belcher's bedroom, we
cannot say that the district court's determination of drug weight was

                     2
clearly erroneous. See United States v. D'Anjou , 16 F.3d 604, 614
(4th Cir. 1994).

Belcher next claims that the district judge interpreted the sentenc-
ing guidelines and related statutes incorrectly because he stated he
had no authority to depart from the guidelines. We find this claim to
be without merit. Belcher's life sentence was properly imposed by
the district court as the mandatory minimum sentence under 28
U.S.C.A. § 841(b)(1)(A) (West 1999), based on Belcher's prior fel-
ony drug convictions. Belcher's guideline sentence became the statu-
tory mandatory minimum sentence of life pursuant to USSG
§ 5G1.2(a), and the district court's authority to impose a sentence
below a statutory minimum sentence is limited to circumstances not
present in this case. See 18 U.S.C.A. §§ 3553(e), (f) (West 1999).

Belcher's final claim, by counsel, is that the district court's imposi-
tion of a life sentence without parole constituted a violation of the
Eighth Amendment. The imposition of a sentence of life without
parole for repeatedly dealing drugs, given the substantial quantity of
drugs involved here, cannot be considered disproportionately cruel or
unusual.* See United States v. D'Anjou, 16 F.3d at 613. Moreover,
Belcher's claim that there was no evidence that he supervised others
or distributed drug amounts other than small amounts for personal use
is belied by the substantial amounts of drugs involved. We find that
the district court's imposition of a mandatory life sentence without
parole in accordance with federal statutes and the sentencing guide-
lines did not violate the Eighth Amendment.

Accordingly, we affirm Belcher's conviction and sentence. We
deny Belcher's motion to file a supplemental pro se brief. We dis-
pense with oral argument because the facts and legal contentions are
_________________________________________________________________

*We note that the record reflects that Belcher had seven prior felony
drug convictions, and the district court determined that Belcher was
responsible for a converted weight of 22,098.98 kilograms of marijuana
(which included a pre-converted weight of over 1,000 grams of freebase
or crack cocaine, an amount which far exceeds that involved in Harmelin
v. Michigan, 501 U.S. 957, 961 (1991) (upholding life sentence for a
first-time drug offender who possessed 672 grams of cocaine powder)).

                    3
adequately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                   4